Citation Nr: 0203495	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  98-06 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
service connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from November 1960 to October 
1962.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision by the RO that 
denied a compensable evaluation for the veteran's service 
connected left knee scar.  In June 1998 the veteran appeared 
and gave testimony at a hearing before a hearing officer at 
the RO.  A transcript of this hearing is in the claims 
folder.  In a June 1999 decision, the hearing officer 
assigned a 10 percent rating for the veteran's left knee 
disability, effective December 17. 1997.  It should be noted 
that at this time, the RO characterized the veteran's left 
knee disability as chondromalacia, moderately severe, left 
knee, with scar and history of cellulitis.  The veteran has 
continued his appeal seeking a rating in excess of 10 percent 
for his left knee disability.  

It appears that the veteran is also seeking service 
connection for arthritis in multiple joints.  This issue has 
not been adjudicated by the RO and is referred to the RO for 
all appropriate action.  Only the issue of entitlement to an 
evaluation in excess of 10 percent for a service connected 
left knee disability is before the Board for appellate 
consideration at this time.  


FINDING OF FACT

The veteran's has a nontender scar on the left patellar and 
chondromalacia which results in pain and slight limitation of 
left knee motion; no arthritis in the left knee or 
instability in the left knee have been clinically 
demonstrated.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
left knee disorder has not been met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71(a) Diagnostic Codes 5220-5257


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
provision was codified at 38 U.S.C.A. § 5100 et. seq. (West 
1991 & Supp. 2001).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The RO was cognizant of the Veterans Claims Assistance Act of 
2000 when it most recently considered the claim now before 
the Board and the RO sent the veteran a letter In February 
2002 that informed him of the nature of this new law and its 
implications for his claim.  The veteran and his 
representative have also been informed of the laws and 
regulations governing his claim for an increased rating for 
his service connected left knee disability in a statement of 
the case dated in May 1998 and in several subsequent 
statements of the case dated in May 1998.  He has also been 
afforded an opportunity to provide testimony and additional 
evidence at the hearing conducted at the RO in June 1998.  
The clinical record concerning the disability at issue 
appears to be complete, and there is no indication in the 
record that significant, relevant evidence is available, but 
has not been considered.  Therefore, no further evidentiary 
development appears to be necessary in regard to the 
veteran's claim for entitlement to an increased rating for 
the veteran's service connection for left knee disability.  

In view of the above, the Board concludes that no further 
action by the RO is necessary under the VCAA in regard to the 
issue which is now before the Board for appellate 
consideration.  The Board will therefore proceed to consider 
the merits of the veteran's claim on the basis of the 
evidence currently of record.  


I. Factual Basis  

Review of the service medical records reveals that the 
veteran was hospitalized in August and September 1962 after 
he sustained a traumatic injury to the left knee that 
resulted in cellulitis and lymphangitis.  

In May 1963, the RO granted service connection for a scar and 
cellulitis of the left knee, which was assigned a 
noncompensable rating, effective October 30, 1962.

On VA examination in February 1998, the veteran gave a 
history of a laceration injury to the left knee during 
service that became infected.  This injury was treated 
conservatively and did not require surgery.  The veteran said 
that his knee would occasionally flare-up with swelling, 
giving way, and locking.  At the time of the examination the 
veteran complained of daily aches in the left knee 
exacerbated by kneeling and squatting, as well as by climbing 
and descending stairs.  He reported similar problems with his 
right knee.  Evaluation revealed from 0 to 90 degrees of 
motion in the left knee with no effusion.  There was atrophy 
of the medialis muscle and a very positive patellar test.  
Ligamentous structures tested out normal.  There was 
tenderness along the medial lateral joint line.  X-rays 
revealed no bony abnormalities in the left knee.  The 
diagnoses included chondromalacia, moderately severe, as a 
result of an inservice injury.  

During an June 1998 hearing at the RO the veteran discussed 
his inservice left knee injury.  The veteran said that he 
currently had degeneration of the cartilage in his left knee 
that caused knee pain and a feeling of instability.  The 
veteran also said that the scar on his left knee was not 
resulting in any current disability.  He also said that he 
had some limitation of motion in the knee.  

On VA orthopedic examination in March 2001, the veteran 
complained of pain along the whole left knee joint most of 
the time.  He also described occasional stiffness in the knee 
as well as occasional swelling, heat, and redness.  He also 
reported occasional instability with give way and locking.  
The veteran was unable to say how frequently this occurred.  
He had no complaints of frank fatigability or loss of 
endurance, but he did describe some vague weakness and he 
reported increased pain with sitting or with long periods of 
walking.  He denied flare-ups and said that he experienced 
knee pain most of the time and he also said that his knee 
pain limited his ability to exercise.  The veteran did not 
use a cane, brace, or crutch and he had had no knee surgery.  

On evaluation the veteran had full extension and 120 degrees 
of flexion.  There was significant guarding on motion of the 
knee and measuring motion was described as difficult, 
especially for flexion.  The veteran reported pain from 90 
degrees through 100 degrees.  There was a minimal scar of 
about 1-centimeter on the middle aspect of the left patella 
that was well healed and non-painful to palpation.  There was 
no effusion in the left knee, but there was pain to palpation 
along the medial and lateral joint line.  The ligamentous 
structure of the knee was intact with negative Lachman's and 
negative posterior drawer's sign.  The medial and lateral 
collateral ligaments were intact.  Testing for the McMurray's 
sign was difficult because of guarding of the knee.  It was 
said that there was no atrophy appreciated with the vastus 
medialia described as well developed.  The flexor and 
extensor mechanism was intact in the left knee.  The veteran 
ambulated under his own power without a cane.  He could stand 
on his toes and heels, but had difficulty performing a full 
squat because of discomfort in the left knee.  An X-ray of 
the left knee was normal.  The impression was, essentially, 
laceration and synovitis to the left knee while in the 
service with current limitation of motion and daily pain in 
the knee.  The findings were consistent with chondromalacia.  


II. Legal Analysis

The veteran has been assigned a 10 percent disability rating 
for his left knee disability under the provisions of 
38 C.F.R. 4.71(a), Diagnostic Codes 5220-5257.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Under the criteria of 38 C.F.R. 4.71(a), Diagnostic Code 
5220, The veteran's left knee disability is rated on the 
basis of limitation of motion of the effected part as 
degenerative arthritis.  Under the criteria of 38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5260 and 5261 a 10 percent rating 
may be assigned under Diagnostic Codes 5260 and 5261 if knee 
flexion is limited to 45 degrees or if knee extension is 
limited to 10 degrees.  A 20 percent evaluation is assigned 
if knee flexion is limited to 30 degrees or if knee extension 
is limited to 15 degrees.  A 30 percent evaluation is 
assigned if knee flexion is limited to 15 degrees or if knee 
extension is limited to 20 degrees.  

The veteran's service connected left knee disability may also 
be rated under the provisions of 38 C.F.R. 4.71(a), 
Diagnostic Codes 5257.  Under the provisions of this 
diagnostic code, a 10 percent rating is assignable if there 
is impairment of the knee with slight recurrent subluxation 
or lateral instability.  A 20 percent rating is assignable 
for impairment of the knee with moderate recurrent 
subluxation or lateral instability.  A 30 percent rating is 
assigned under Diagnostic Code 5257 for impairment of the 
knee with severe recurrent subluxation or lateral 
instability.  

The veteran's left knee is not ankylosed and the evidence 
does not demonstrate that the left knee disability involves 
the semilunar cartilage or that the left knee disability 
results in any impairment of the tibia and fibula.  Therefore 
the provisions of Diagnostic Codes 5256, 5258, and 5262 are 
not for application in this case.  

Opinions by the VA General Counsel dated July 1, 1997 
(VAOPGCPREC 23-97) and August 14, 1998 (VAOPGCPREC 9-98) have 
held that separate disability evaluations may be assigned for 
service-connected knee disability under the provisions of 38 
C.F.R. § 4.71(a), Diagnostic Codes 5257 and 5003 when a 
veteran is found to have both arthritis and instability of 
the knees.  However, arthritis in the left knee was not 
identified on X-rays of the left knee conducted in March 1998 
and March 2001.  Since that is the case, separate 
disabilities for arthritis of the right knee and instability 
of the right knee are not warranted in this case.  It is 
apparent therefore that the assignment of separate disability 
evaluations for limitation of motion and instability in the 
left knee are not appropriate in this case.  

The Board is cognizant of the provision of 38 C.F.R. §§ 4.40 
and 4.45, as well as the decision of the United States Court 
of Appeals for Veterans Claims in DeLuca v. Brown, 8 Vet. 
App. 202 (1995); While the veteran does have some limitation 
of motion in the left knee as well as pain on knee motion, it 
does not appear that the veteran currently experiences flare-
ups of his left knee disability and he denied any problems 
with lack of endurance and fatigability related to his left 
knee symptoms on his recent VA examination in March 2001.  
The 10 percent rating currently assigned for the veteran's 
left knee disability already reflects the degree of limited 
and painful motion noted on recent VA examinations.  Even 
with consideration of the veteran's painful knee motion, the 
degree of limitation demonstrated on recent VA evaluations is 
not sufficient to entitle the veteran to a 20 percent rating 
under the criteria of Diagnostic Codes 5260 and 5261 cited 
above.  

The veteran has complained of episodes of giving way and 
locking in the left knee joint.  However, the veteran's most 
recent VA examinations found no clinical evidence of any 
ligamentous laxity in his left knee.  The ligamentous 
structure of the knee, including the medial and lateral 
collateral ligaments, were found to be intact.  It is true 
that the veteran's diagnosed chondromalacia of the left knee 
was described as moderately severe on his February 1998 VA 
examination, but such a description applies to the general 
degree of severity of the chondromalacia.  It does not imply 
that moderate or severe recurrent subluxation or lateral 
instability of the left knee has been clinically 
demonstrated.  Thus an evaluation in excess of 10 percent for 
the veteran's left knee disability is not warranted under the 
provisions of Diagnostic Code 5257.  Also, the scar on the 
left knee is well-healed and nonpainful.  Therefore, a 
compensable evaluation under the provisions of Diagnostic 
Code 7804 is not warranted as the veteran has not been shown 
to have a tender and painful scar.

In view of the above, the Board concludes that the veteran's 
service connected left knee disorder is adequately reflected 
at present by the 10 percent rating currently assigned.  


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
service connected left knee disability is denied.  





		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

